Case 1:19-cv-01780-VSB Document 2-1 Filed 02/26/19 Page 1 of 5




                  EXHIBIT A
                   Case 1:19-cv-01780-VSB Document 2-1 Filed 02/26/19 Page 2 of 5

[FILED:     NEW YORK' COUNTY CLERK 02/07/2019                                       11:44 AM]             INDEX NO. 151344/2019
NYSCEF DOC. NO. 1                                                                                  RECEIVED NYSCEF:     02/07/2019




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
           ------------------------------------------- ·------------------------X
           DEANNA REISS,                                    .                             Index No.

                                               Plaintiff,                                 SUMMONS

                   -against-                                                              Basis of venue is:
                                                                                          CPLR 503(a)
                                                                                          Place of occurrence:
          NATIONAL RAILROAD PASSENGER                                                     Penn Station, New York
          CORPORATION (AMTRAK),                                                           Plaintiff's Residence:
                                                                                          125 Merrick A venue
                                              Defendant.                                  Staten Island, NY 10301
          -----------------------------------------------------------------------X

                   YOU ARE HEREBY SUMMONED to appear in the Supreme Court of the State of New
           York, County of Richmond at the office of the Clerk of the said Court at 26 Central A venue, Staten
          Island, New York in the CoU11ty of Richmond, City and State of New York, within the time provided
          by law as noted below and to file your answer to the annexed complaint with the Clerk; upon your
          failure to answer, or, if the complaint is not served with this summons, to serve a notice of appearance,
          on the Plaintiffs Attorney(s) within 20 days after the service of this summons, exclusive of the day
          of service ( or within 3 0 days after the service is complete if this summons is not personally delivered
          to you within the State of New York); and in case of your failure to appear or answer, judgment will
          be taken against you by default of the relief demanded in the complaint.

          Dated: February 7, 2019
                                                                            Yours etc.,
          Defendants' Address:

       Amtrak Corporate Office                                              HOWARD M. FILE, ESQ. P.C.
       1 Massachusetts Ave. N.W.                                            Attorneys for Plaintiffs
       5th Floor                                                            260 Christopher Lane, Suite 102
       Washington, D.C. 20001                                               Staten Island, New York 10314
                                                                            (718) 494- 8800




                                                                                                                    1



                                                                 1 of 5
                  Case 1:19-cv-01780-VSB Document 2-1 Filed 02/26/19 Page 3 of 5
(FILED:     NEW YORK COUNTY CLERK 02/07/2019                                   11:44 AM]           INDEX NO. 151344/2019
NYSCEF DOC. NO. 1                                                                            RECEIVED NYSCEF:   02/07/2019




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
           --------------------------------------------------------------------X
           DEANNA REISS,
                                                                                     COMPLAINT
                                              Plaintiff,
                                                                                     Index No.
                   -against-

          NAT1ONAL RAILROAD PASSENGER
          CORPORATION (AMTRAK),

                                              Defendant.
          -----------------------------------------------------------------------X

                  Plaintiff, DEANNA REISS, by her attorneys, HOWARD M. FILE, ESQ., P.C.,

          complaining of Defendant, alleges:

                  I. Defendant National Railroad Passenger Corporation is duly organized and existing

          under Federal Law and is engaged in the operation of inter-city passenger rail service throughout

          the United States.

                  2. On May 18, 2018 and May 19, 2018, Deanna Reiss was a passenger on a train operated

          by Defendant from Washington, D.C. scheduled for New York Penn Station.

                · 3. Plaintiff had, upon information and belief, Reservation No. 30ADDC for Train 90

       scheduled to depart Washington, D.C. on May 18, 2018 at 8:30 p.111. and arrive in New York Penn

       Station May 18, 2018 at 11:58 p.m.

                 4. That the Plaintiff's train was delayed and Plaintiff departed Washington, D.C. on or

       about I 0:40 p.m.

                 5. That the Plaintiff had fallen asleep on the train and was taken on the train to the

       Sunnyside Train Depot on May 19, 2018.


                                                                                                            2



                                                               2 of 5
                  Case 1:19-cv-01780-VSB Document 2-1 Filed 02/26/19 Page 4 of 5
[FILED:     NEW YORK'" cotJNTY CLERK 02/07/2019                         11:44 AM]                   INDEX NO. 151344/2019
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF:        02/07/2019




                   6. That while plaintiff was on the train in the Sunnyside Train Depot at approximately 3:00

           a.m. to 4:00 a.m., the train was brought to a violent, abrupt, unreasonably forceful stop.

                   7. That Plaintiff: who was asleep on the train, was thrown from her seat and caused to

           sustain serious injuries, including aggravation of prior pre-existing conditions.

                   8. That the foregoing occurrence took place by reason of the negligence of Defendant by

           and through its employees.

                  9. That included in the negligence of Defendant was the failure to walk through the train

          at New York Penn Station as required by proper railroad procedures, failing to awaken and see to

          it that the Plaintiff passenger had departed from the train at Penn Station, leaving Penn Station

          with the Plaintiff passenger still in the train, proceeding to Sunnyside Train Depot with the Plaintiff

          passenger in the train, and bringing the train to a violent, abrupt, unreasonably forceful stop,

          throwing the Plaintiff pedestrian from her seat, and the Defendant was otherwise negligent.

                  I 0. As a result of the negligence of Defendant, Plaintiff was caused to sustain general,

          compensatory, and special damages in excess of the jurisdictional limits of all lower courts.

                  11. Plaintiff demands punitive damages for harm done to her as a result of conduct carried

          out by Defendant, its employees, agents, and those for whom it is responsible, with a conscious

          flagrant indifference to the rights and safety of others including herself.




                                                                                                              3




                                                          3 of 5
                 Case 1:19-cv-01780-VSB Document 2-1 Filed 02/26/19 Page 5 of 5
[FILED:    NEW YORK.COUNTY CLERK 02/07/2019                                11:44        AMI         INDEX NO. 151344/2019
NYSCEF DOC. NO. 1                                                                             RECEIVED NYSCEF:   02/07/2019




                 WHEREFORE, the Plaintiff Deanna Reiss demands judgment against Defendant National

          Railroad Passenger Corporation (Amtrak) for general, compensatory, special damages, and

          punitive damages, together with interest, costs, and disbursements.

          Dated: Staten Island, New York
                 February 7, 2019

                                                                   Yours, etc.,

                                                         HOWARD M. FILE, ESQ., P.C.
                                                         Attorney for Plaintiff
                                                    /\A (\
                                               By: I \
                                                                   ~ .          Q
                                                                          / (~""~
                                                                                        /1 r.
                                                                                    f\-- ·-
                                                          \t \/7,t....,,...]-·-v, \ ,
                                                         MARTIN J. RUBENSTEIN, ESQ.
                                                                           V

                                                         260 Christopher Lane, Suite 102
                                                         Staten Island, New York 10314
                                                         (718) 494-8800




                                                                                                            4



                                                         4 of 5
